In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated March 21, 1972, refusing to grant sabbatical leaves for the 1972-1973 school year, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered September 25,1972, which dismissed the proceeding upon the merits. Judgment affirmed, with $20 costs and disbursements (Matter of Associated Teachers of Huntington v. ‘Board of Educ., Union Free School Dist. No. 3, Town of Huntington, 40 A D 2d 122; Legislative Conference of City Univ. of N. 7. v. Board of Higher Educ. of City of N. 7., 67 Mise 2d 648, mod. 38 A D 2d 524). Rabin, P. „J., Hopkins, Munder, Martuscello and Latham, JJ., concur.